DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16, 18, and 20-30 are pending and Claims 1-12, 16, 18, 20-21, and 23-30 have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 10/28/2020 and 06/10/2021 have been taken into account.

Response to Amendment
In the amendment dated 09/23/2021, the following has occurred: Claims 1 and 21 have been amended; No claims have been canceled; Claims 27-30 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “the claimed invention now provides for a planar shape of the panel frame as supported by the support frame. Neither Almogy not Paton teach such a combination of features…Further, this difference would not be obvious in light of Almogy since Almogy is again a solar concentrator and the solar cells 430 are described as optional in part. 131, namely "Referring again to FIGS. 13-15B, solar energy collectors 400, 498, and 499 differ from example solar energy collectors previously described herein by including (optional) solar cells 430 on an upper surface of receiver 110". Figure 13 is provided below for completeness, showing the curved shape.” – Almogy discloses a solar panel 430 with a panel frame having a planar shape, as shown in annotated Fig. 18B, as any of the surfaces of the frame F can be interpreted as said shape and said frame is supported by a support frame 110, 155, 160, 250, 410. Furthermore, the fact that the panels are discloses as optional in Almogy is still a disclosure and can be relied upon as a teaching of the claimed subject matter. 
In response to applicant’s argument that: “claims 27-30 which configure the claimed solar panel to extend between opposite sides of the pivot point 18. Applicant submits that if this was done to the taught collector of Almogy, the curved reflector would be blocked from the sun by receiver 110, thus destroying Almogy's purpose for providing a concentrator to generate electricity. Further, cells 430 are only described as secondary use for augmenting the electric output or powering the systems of the solar unit (see par 132). Therefore, if the structure of Almogy where distributed on opposite sides of the pivot point, it would destroy the point of concentrating the sun rays to a focal region (see. Par. 61 at least)… Furthermore, in Almogy, the solar cells since they are supported by arms 160 extending from only one end of the members 155, and as such the weight is distributed more so on one side of the unit, requiring an increase in the counterbalance torque (larger) spring and/or motor to pivot the solar cells 430. This is contrary to the newly presented dependent claims, having further support structure on either side of the pivot point, namely:" the post pivot connection is positioned between opposite ends of the lateral support member" and "a pair of longitudinal members".” – All that is required to read on the argued limitation is a solar panel that is located on both sides of an axis, which has been interpreted as being located on either side of a vertical plane running through the axis as the panel of applicant’s invention is above said axis. As the panel of Almogy can be located on both sides of its pivot point when the frame is pivoted to a position with the panel directly above it (i.e. in between the positions shown in Fig. 14A and 14B).


: “Still further, Almogy teaches that torsion is not a problem and reducing construction to make the unit lighter is desired. Therefor providing opposite longitudinal members as claimed is not obvious since it would add to construction weight.” – Almogy discloses a plurality of longitudinal members 250 that read on the claimed limitation, therefore a modification of it to add such features is not required and applicant’s argument to that point do not apply.
Additionally, the amendment has overcome the 112 rejection set forth in the previous action.
Furthermore, the examiner would like to point applicant to the references cited on the PTO-892 as potential secondary references that also teach the newly added limitations and potential inclusions in future rejections if the current interpretation is overcome in an another amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the opposite ends" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy et al. (US Patent No. 8,669,462) in view of Paton et al. (US Patent No. 7,938,473).
Regarding Claim 1, Almogy discloses a solar panel system comprising: a photovoltaic solar panel (Almogy: Fig. 13-15A, 18B; 430) having a panel frame (Almogy: Annotated Fig. 18B; F) having a planar shape; a panel support apparatus including: a support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410) for holding the planar shape of the panel frame; a support post (Almogy: Fig. 13-15A; 355) pivotally connected to the support frame at a post pivot connection (Almogy: Fig. 13-14B; 140) and anchored to an adjacent supporting surface, the support post for positioning the support frame above the adjacent supporting surface; and a linear actuator (Almogy: Fig. 13-15A; 405), the linear actuator coupled at a proximal end to the support post by a support pivot connection (Almogy: Fig. 16C-17; 480b, 495), the linear actuator having an extension member, the linear actuator coupled by a frame pivot connection (Almogy: Fig. 17; 405b) between the extension member and the support frame, the post pivot connection and the frame pivot connection spaced apart from one another on the support frame; wherein actuation of the linear actuator results in pivoting of the support frame about the post pivot connection (Almogy: Fig. 14A-14B).
Almogy fails to disclose a linear actuator including a housing, the housing having an extension member operable between an extended state and a retracted state; the linear actuator coupled at a distal end by a frame pivot connection between the extension member (Paton: Fig. 1-2; 10) including a housing (Paton: Fig. 1-2; 12, 14, 16), the linear actuator coupled at a proximal end to a support by a support pivot connection (Paton: Fig. 1; 18) with the housing, the housing having an extension member (Paton: Fig. 1-2; 16) operable between an extended state and a retracted state; the linear actuator coupled at a distal end by a frame pivot connection (Paton: Fig. 1; 20) between the extension member and a frame; wherein a change in a length of the linear actuator results in pivoting of the support frame about the post pivot connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear actuators in Almogy with the housing, lead screw, and extension member structure from Paton, with a reasonable expectation of success, in order to provide a linear actuator with a different angular range that has a housing surrounding its components, thereby sealing the actuator to protect it from the environment (Almogy: Col. 21, LN. 41-51; Paton: Col. 4, Ln. 21-39).
Regarding Claim 2, Almogy, as modified, teaches the solar panel system of claim 1 further comprising a drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) coupled to the linear actuator (Almogy: Fig. 13-15A; 405), such that rotation of the drive shaft provides for said change in the length (Almogy: Col. 23, Ln. 32-45).
Regarding Claim 3, Almogy, as modified, teaches the solar panel system of claim 2 further comprising a first gear (Almogy: Fig. 16A-17; 470) coupled to the drive shaft (Almogy: Fig. 13-15A; 420) and a second gear (Almogy: Fig. 16A-17; 475) coupled to the linear actuator (Almogy: Fig. 13-15A; 405), the first gear and the second gear being operatively coupled to one another, such that co-rotation of the first gear and the second gear provide for said change in the length (Almogy: Col. 23, Ln. 32-45).
Claim 5, Almogy, as modified, teaches the solar panel system of claim 1 further comprising a support bracket (Almogy: Fig. 16C-17; 485) connected to the support post (Almogy: Fig. 13-15A; 355) adjacent to the supporting surface, such that the support pivot connection (Almogy: Fig. 16C-17; 480b, 495) is on the support bracket and spaced apart from the support post.
Regarding Claim 6, Almogy, as modified, teaches the solar panel system of claim 2, wherein the support pivot connection (Almogy: Fig. 16C-17; 480b, 495) and the drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) are non-concentric with one another.
Regarding Claim 7, Almogy, as modified, teaches the solar panel system of claim 1 further comprising the linear actuator (Almogy: Fig. 13-15A; 405) having the extension member (Paton: Fig. 1-2; 16) configured for the extension and the retraction in order to provide for said change in the length.
Regarding Claim 8, Almogy, as modified, teaches the solar panel system of claim 7 further comprising a lead screw (Paton: Fig. 2; 40) coupled to a drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) and a threaded travel member (Paton: Fig. 2; 58) connected to the extension member (Paton: Fig. 1-2; 16), such that threads of the lead screw and of the threaded travel member are mated with one another.
Regarding Claim 9, Almogy, as modified, teaches the solar panel system of claim 2, wherein the drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) comprises two drive shaft sub-sections, the solar panel support apparatus further comprising a coupling (Almogy: Fig. 16A-17; 465) for operatively connecting serially arranged drive shaft ends of the two drive shaft sub-sections together such that rotation of one of the two drive shaft sub-sections imparts a rotation of the other one of the two drive shaft sub-sections.
Regarding Claim 23, Almogy, as modified, teaches the solar panel system of claim 1, wherein both the post pivot connection (Almogy: Fig. 13-14B; 140) and the frame pivot connection (Paton: Fig. 1; 20) are positioned directly on the support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410), such that both the post pivot connection and the frame pivot connection are spaced apart from one another, wherein the support frame is structurally separate from the panel frame.
Regarding Claim 24, Almogy, as modified, teaches the solar panel system of claim 23, wherein the panel frame (Almogy: Annotated Fig. 18B; F) is separately attached to the support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410) and separate from the frame pivot connection (Paton: Fig. 1; 20) between the linear actuator (Almogy: Fig. 13-15A; 405) and the support frame.
Almogy discloses the claimed invention except for a panel frame that is removable from a support frame. However, MPEP §2164.05(a) states that “the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.” In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc.,802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). 
Therefore, the fact that Almogy does not disclose a removable attachment is to be expected given the ubiquitous nature of removable fasteners in the art. However, with regards to a different frame member, Almogy expressly teaches this element and it would have been obvious to include this element to connect the panel frame because it would be attached via a well-known mechanical fastener (Almogy: Col. 18, Ln. 23-27), thereby simplifying assembly and repair.
Regarding Claim 25, Almogy, as modified, teaches the solar panel system of claim 23, wherein the support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410) further comprises a lateral support member (Almogy: Fig. 13-15A; 155, 410) positioned laterally to a longitudinal axis of the support frame, wherein both the post pivot connection (Almogy: Fig. 13-14B; 140) (Paton: Fig. 1; 20) are positioned on the lateral support member.
Regarding Claim 26, Almogy, as modified, teaches the solar panel system of claim 1, wherein the support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410) provides a planar platform for receiving the panel frame (Almogy: Annotated Fig. 18B; F) of the photovoltaic solar panel (Almogy: Fig. 13-15A, 18B; 430).
Regarding Claim 27, Almogy, as modified, teaches the solar panel system of claim 1, wherein the support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410) further includes a lateral support member (Almogy: Fig. 13-15A; 155) positioned laterally to a longitudinal axis of the support frame, wherein the post pivot connection (Almogy: Fig. 13-14B; 140)  is positioned between opposite ends of the lateral support member and the panel frame is connected to both of the opposite ends of the lateral support member.
Regarding Claim 28, Almogy, as modified, teaches the solar panel system of claim 1, wherein the support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410) further includes a pair of longitudinal members (Almogy: Fig. 13-15A; 250) extending along a longitudinal axis of the support frame, wherein each of the longitudinal members are spaced apart from each other on either side of the pivot axis.
Regarding Claim 29, Almogy, as modified, teaches the solar panel system of claim 1, wherein the solar panel extends on opposite sides of the post pivot connection (Almogy: Fig. 13-14B; 140; see response to arguments for further explanation).
Regarding Claim 30, Almogy, as modified, teaches the solar panel system of claim 1, wherein the support frame (Almogy: Fig. 13-15A; 110, 155, 160, 250, 410) further includes: a lateral support member (Almogy: Fig. 13-15A; 155) positioned laterally to a longitudinal axis of the support frame, wherein the post pivot connection (Almogy: Fig. 13-14B; 140) is positioned between opposite ends of the lateral support member; a pair of longitudinal members (Almogy: Fig. 13-15A; 250) extending along, wherein each of the longitudinal members are connected to (see response to arguments for further explanation).

    PNG
    media_image1.png
    670
    625
    media_image1.png
    Greyscale

I: Almogy; Annotated Fig. 18B

Claims 4, 16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy et al. (US Patent No. 8,669,462) in view of Paton et al. (US Patent No. 7,938,473) as applied to claims 3 and 5 above, and further in view of Somerfield et al. (US Pub. No. 2010/0078608).
Claim 4, Almogy, as modified, teaches the solar panel system of claim 3, but fails to disclose a first gear is slidably coupled to the drive shaft to allow the drive shaft to translate relative to the first gear along a longitudinal axis of the drive shaft. 
However, Somerfield teaches a first gear (Somerfield: Fig. 1-2; 36) is slidably coupled to a drive shaft to allow the drive shaft to translate relative to the first gear along a longitudinal axis of the drive shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pinion gear and drive shaft in Almogy with the pinion gear and drive shaft connection and drive shaft flexibility from Somerfield, with a reasonable expectation of success, in order to provide a pinion gear configured to receive and accommodate a flexible drive shaft structure that is better adapted to be positioned to transmit a force to multiple actuators (Somerfield: [0004], [0014]). [Note: The gear 36 of Somerfield uses a toothed internal profile, shown in Fig. 2, to interface with a drive shaft. One having ordinary skill in the art would understand that the drive shaft of Almogy would be modified with said profile to function with the gears.]
Regarding Claim 16, Almogy, as modified, teaches the solar panel system of claim 5, but fails to explicitly disclose a drive shaft that is flexible along its length. However, Somerfield teaches a drive shaft that is flexible along its length (Somerfield: [0004], [0014]). [Note: See the rejection of claim 4 for motivation.
Claim 18 is rejected, as set forth in the rejection of claim 16.
Claim 20 is rejected, as set forth in the rejection of claim 16.
Regarding Claim 21, Almogy, as modified, teaches the solar panel system of claim 4, wherein first gear (Somerfield: Fig. 1-2; 36) has a surface with a first profile for mating with an exterior surface of the drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420), the exterior surface having a second profile matching the first profile (see claim 3 note). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy et al. (US Patent No. 8,669,462) in view of Paton et al. (US Patent No. 7,938,473) as applied to claim 9 above, and further in view of Marcotte (US Patent No. 8,322,333).
Regarding Claim 10, Almogy, as modified, teaches the solar panel system of claim 9, but fails to disclose a coupling comprising a tube sized to receive within a tube interior the serially arranged drive shaft ends.
However, Marcotte teaches a coupling (Marcotte: Fig. 4; 402) comprising a tube sized to receive within a tube interior the serially arranged drive shaft ends (Marcotte: Annotated Fig. 4; S1, S2, 313).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft in Almogy with the coupling connection from Marcotte, with a reasonable expectation of success, in order to provide a connector that slidingly receives two shaft ends and rigidly attaches the ends together, thereby ensuring a proper torque transfer between the shafts that is rigid in a direction transverse to the axis of rotation (Marcotte: Col. 5, Ln. 30-40).
Regarding Claim 11, Almogy, as modified, teaches the solar panel system of claim 10, wherein the two drive shaft sub-sections (Marcotte: Annotated Fig. 4; S1, S2, 313) each comprise an exterior drive shaft profile, and the tube (Marcotte: Fig. 4; 401) interior comprises an inner tube profile configured to mate with the exterior drive shaft profile (Marcotte: Fig. 4).
Regarding Claim 12, Almogy, as modified, teaches the solar panel system of claim 10, wherein the serially arranged drive shaft ends (Marcotte: Annotated Fig. 4; S1, S2, 313) are rigidly connected to the tube (Marcotte: Fig. 4; 401).


    PNG
    media_image2.png
    449
    941
    media_image2.png
    Greyscale

II: Marcotte; Annotated Fig. 4

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631         


/Muhammad Ijaz/Primary Examiner, Art Unit 3631